Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: DUNN, ADRIANL Reg#: 21571-045
Date of Birth: 11/27/1973 Sex: M Race: BLACK Facility: MAR
Encounter Date: 01/24/2020 11:28 Provider: Pass, Randall MD/CD Unit: Jo2

 

Chronic Care - 14 Day Physician Eval encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Pass, Randall MD/CD

Chief Complaint: Chronic Care Clinic
Subjective: 46 year old here for 14 day MD evaluation after recent transfer from Manchester, with medical

problems:

I) Chronic lymphocytic leukemia ~ diagnosed last year when it was noted that he had
lymphocytosis and lymphadenopathy ~ being managed conservatively ~ has consults in
system for ffu imaging and Oncology referrals ~ he is asymptomatic

2) HYPERTENSION ~ on HCTZ and Lisinopril ~ good blood pressure on all recent
checks
3) ASTHMA ~ on PRN albuterol inhaler, uses rarely

Care Level 2, no medical restrictions
Optometry ~ visit appears overdue
Immunizations ~ refused by inmate
Releases in 2026

Pain: No

 

Seen for clinic(s): Hypertension, Pulmonary/Respiratory, General
Added to clinic(s): General
ROS:
General
Constitutional Symptoms
No: Unexplained Weight Loss, Weight Gain
Cardiovascular
General
Yes: Hx Hypertension
Pulmonary
Respiratory System
Yes: Hx Asthma

 

 

 

 

OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
01/24/2020 11:41 MAR 97.8 36.6 Pass, Randall MD/CD
Pulse
Date Time Rate Per Minute Location Rhythm Provider
01/24/2020 11:41 69 Pass, Randall MD/CD
Respirations:
Date Time Rate Per Minute Provider
01/24/2020 11:41 MAR 14 Pass, Randall MD/CD

Blood Pressure:
Date Time Value Location Position Cuff Size Provider

 

Generated 01/24/2020 12:07 by Pass, 5g MD/ Bureau of Prisons Page 1 of 5

Case 4:68°cr-00188-BCW Document $81 Filed 04/27/20 Page 1 of 10
 

Inmate Name: DUNN, ADRIAN L Reg# 21571-045

 

Date of Birth: 11/27/1973 Sex: M Race: BLACK Facility: MAR
Encounter Date: 01/24/2020 17:28 Provider’ Pass, Randal! MD/CD Unit: J02
Date Time Value Location Position Cuff Size Provider

 

01/24/2020 11:41 MAR 130/85 Pass, Randall MD/CD

Wright Peak Flow:

 

 

 

Date Time Attempt1 Attempt 2 Attempt3 Effort Bronchodilator Provider
01/24/2020 11:41 MAR 540 530 Without Pass, Randall MD/CD
SaQ2:
Date Time Value(%) Air Provider
01/24/2020 11:41 MAR 100 Pass, Randall MD/CD
Weight:
Date Time Lbs Kg Waist Circum. Provider
01/24/2020 11:41 MAR 180.0 81.6 Pass, Randall MD/CD
Exam:
Diagnostics
Laboratory
Yes: Results
General
Affect
Yes: Pleasant, Cooperative
Pulmonary

Auscultation
Yes: Clear to Auscultation
No: Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
No: M/R/G
Peripheral Vascular
General
No: Non-Pitting Edema, Pitting Edema
Musculoskeletal
Gait
Yes: Normal Gait
Mental Health
Mood
Yes: Within Normal Limits, Appropriate

ROS comments
Has lost weight, purposeful, running
Exam comments
BMI = 25
Has baseline CXR, EKG, and HIV/Hepatitis testing on chart
Most recent labs are from October:
-CMP with CR 1.32
-CBC with WBC 21.7K and lymphocytes are 17.5K
-cholesterol 142, HDL 46, LDL 87
-HbA1C 6.0%

eee Oe Bake F:OS-cr-O0188-BCW “HScument S82 Filed 04/27/20 Page 2 of 10°?" ®
ej} . : 2 r .
é / i \, : + Fe - Oe 5
Irian t fe bwin Sr RIT TI OSS

POR GS at 4}
wn Aft Cbd A ee a ws Be) SE enema
~ 7}

 

 

iy ie
a ee a + i a Nur: fee os ws 4
7 ee _Cese Ao. 09-00/9¢- OF - CRE A
ep * a
igi we -s > /
_ Led: rel Fri5b/ COME
: a _

 

 

a Woe #0 wel
Ld reepte 57 Lor OR LUI 1OKs Ltpsltr~ Ji fp .8.. eS feIZ Glor F562
hh fale. eel ens of s Peele tt SF 1stiss Yew IAL , _ -

TF YS beri! e Ee nea 2 J. Wd /s-9/-2 Ya fF I. Lley ft: ASG Creer a
? . a
Chel PRAISE ey Red ercdt Pass fh rer. GAZ Feast & C LS ) : Dy, AD pied re Pion ee

cart
OF CCP EST § ST7/. ff Zidvno chs set Ae Cony its A Cy rk tH Sfiite eres s
ogee . a
LCOS ht DEAE hig Ae (0 fo SAE fo ce 20 ty Sle S Dn Sec

Dip SiayHle jLOSS C5 S10 2S Of & Cam af Se ASH WCE. .
a We

SF Aleve BY D2 eA Dé PFO) Le CALL Lbsls (UL if At LhLG ides
Boadatias ‘

fasiteesclel Ze Cat, Be Of Statonice L. oad, CJECMS
COSC, MLO.

Deere £35 _ Af LNs ne6 DG ete dh Ow he CH? € Carel
Yo Gu pikrie she. Pa Se. .

 

 

 

rat cA Ly L.- BBN ey pH exe
TT KMwteecdhect fA tri f cxwxel ¢CCt: vec LLL 5 CRP eh EL ted
Po-tex, dS Cpe LPy biftor elects: Lig. Hy LEC LEE. ALY CLS Pfutrostes

 

&

L4G ae

Licht Zz uy Preset . Hh ol Lex Lely the IL EB BES 19 be! ot, ce a
Ceeailh

hecho! Si Ss File Li botadetl, Ajo Gael pA) EP lech HC Chal. _

plese: SterMewt?. TZ pate Sevire! Chronic pred!) Bes Pads

at ey SIE fh Lidst¢ Lr ~ of WS. AME 4S) Ceopowes pie “aS af Flite

AE. Pia High bloat ia XE E,  fttole T idnte dak Pirate

} Lf. —$ i . f cof
a} ZL) Lore LY heuKern re Geol sb LIVE. fey Ae HOPE MO, GI
PUG ALE SF Luts. A LEAS

 

Lhicalyy SS. ff th =, th feed Ly. at Diamsel_
LPs !
Sucve (C5 ay feof de _ Over Lo WbecS . ALOK “Like Free Lak. -

=) a
eee FMV

Deirs Orrided bee a UY, Las hall be oe He GEE

POLICE |
al

OSs

a 7 MALL ALO DLE pM tl LE OILS. ae

a
4 ee PT / ~
Le A (£7 - a SA Of eg IT ; bho

pet “He Ld ~ CASE H09-cr-00188- BCW *Docuiréat. o0i/ FiKd.04/27/20. Page2.0L10. Sel
—" i . ; . aif 4
Ti flave OSfie he A Claturtin?S SAbinss
wy

FPL By btUERS AAvE att Sli. fiery vee C2 ds vic tron

ww)

O CDharitertesct Pract oes neh Ge Why
fuythr’e Wie A fi First! Sm Aled phi
LOGOS fKIASSEA Lit Aik nwt MNeke KChkvah ve.
ZL file ben Of ldhven Pt Dan

Very CONSE P29 ied A WSEAS My Zz phen reee
ripe Nettel ly Aut fhaysies ty Very
Decl, ZL Aave ae Miotions pw Pe 0 Ma SS

puget ‘kote! TA ts fede 5 “Sore ILS 2A 6) CA)
Cr hthh. GE; X4 ) Opynssiawcté relecse Liat

Joy sy LAMM Ah Ge ea WG ROL) KS Stpkf LDL
Ltd 3 p¢YOREES C Ad Elfaust My renelEes

shag Sf 7 Har diagh- Sf VA Soa AEA - Zz Lite. GA Cy WETe cl
SCVEr2 oe Pe Bp? fLGOMS Wer A 7é ES oF pntiefen Anis
Dit Ae Dts, Keeinstic! Creu ee ali

Zz 7 Ct ot haya SLi _ ee Ye aLek
Sone i SAL * flies ~f 7“) GG est VPE Lex

Heathontch o edivetid ay thacel CaM DeA55) IPACT €
Jt hw&e A; ith er DP Sater y (Lisot AYG,

‘ :
Le Va, So iz oti te Ch LAs f if Hp Demag fA

fos Di home Cia waad

a

af *
—_ Ae b Ef wh %
_ ( , fo zy
Bee AY on SL rk Cte DA-
ot /3 om

Case 4:09-cr-00188-BCW Document 981 Filed 04/27/20 Page 4 of 10
IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

v. No. 09-0188-06/14-CR-W-SOW

ADRIAN L. DUNN,

Newer See” See ee Ne Ne a

. Defendant.
INFORMATION TO ESTABLISH PRIOR CONVICTIONS

Comes now the United States of America, by and through its undersigned attorneys, and
hereby informs the Court, in accordance with the provisions of Title 21, United States Code,
Section 851, that on May 9, 2001, before the Honorable Vernon E. Scoville, III, Associate Circuit
Court Judge, Jackson County Missouri, the defendant was convicted of a felony drug offense,
Possession of a Controlled Substance (Class C felony), in case number 16CRO1000390. On May
9, 2001, Defendant Dunn was sentenced to three (3) years imprisonment in the Missouri
Department of Corrections, execution of that sentence was suspended for said crime. As a result
of this prior, drug-related, felony conviction, the penalty for Count One of the Indictment in this
matter 1s ee to not less than 20 years imprisonment (instead of 10 years imprisonment)
and not more ddan life imprisonment, a fine of not more than $8,000,000 (instead of $4,000,000),

and a minimum of ten years supervised release (instead of five).

Case 4:09-cr-00188-NKL Document 106 Filed 07/02/09 Page 1 of 2
Case 4:09-cr-00188-BCW Document 981 Filed 04/27/20 Page 5 of 10
Furthermore, upon conviction on Count One, defendant must be sentenced to a statutory

minimum period of incarceration of twenty years (instead of ten). 21 U.S.C. § 841(b)(1)(A).
Respectfully submitted,

Matt J. Whitworth
Acting United States Attorney

By = 4s/ Joseph M. Marquez

Joseph M. Marquez #40634
Assistant United States Attorney

Charles Evans Whittaker Courthouse
400 E. Ninth Street, Fifth Floor
Kansas City, Missouri 64106
Telephone: (816) 426-3122

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing was delivered on July 2,
2009, to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.
Patrick Peters, Esq.

600 E. 8th, Suite A
Kansas City, MO 64106

‘s/ Joseph M. Marquez

 

Joseph M. Marquez
Assistant United States Attorney

Case 4:09-cr-00188-NKL Document106 Filed 07/02/09 Pa 2
Case 4:09-cr-00188-BCW Document 981 Filed 04/2°930 BAge 6 of 10
 

 

 

STATE Or Missout4
_ ‘ 5S 4 oo:
PLAINTIFS Cy i> O05 10
NO.
ve DOCKET
a. Cc
DIVISION ©

 

Aa Py en Quon 4

Dog! wjazjf73 | ay

DEFENDANT

JUDGMENT Deh
(GUILTY PLEA - PROBATION)
(SUSPENDED EXECUTION OF am,

AA aoe | 5
On [Nex % 73 _——_, came the attomey for the State, a~ : K «| I red se
De. 4 Ro Sf

itis adjudged that defendant, having been found guilty upon a plea of guilty entered on

Wiiora ak  g  Gduebven ed Sebt tenes

wand defendant appeareci in personand by attorney,
AA c= 4 -T3_——__. of the

caffense({s) oF

A Class c delonyfmisdemeancr, is quilty of said offensefs).

Itis ordered and adjuciged that defendant is sentenced and committed to the custedy of the Division of Adult Institutions/Jackson Gounty Department

 

eof Corectioras for impriscnment fora period of 3 pcg TL

 

 

Itis ordered that the Court Administrator deliver a certified copy of this judgment and commitment to the Jackson County Department of Corrections

zand that the «copy serve es the commitment of defendant. 9
Further if is ordered that execution of sentence(s) be suspended and thal said defendant is placed on probation for a period fh get

i#ears under the supervision of the Missouri State Board of Probation and Parole subject to the general conditions of probation and the following
: : ' . t
especial conditions: ) Yo row Commen b. fel Pf >| Substea Sx Abu LR
Qe lwed ion 4 tot mn 2. $ ;

 

 

of gs 16.00 for the

 

    

Ht is ordered and adjudged that tne State of Missouri have and recover from the defendant the
uime Victinus’ Compensation Fund, and ‘that execution issue therefor.

tt is orderecand adjudged. pursuant to Chapter 600 F.S. Mo., that the State of Mis&ouri xX:

jor services of the Public Defender, and that 4 gue nerefor

A ie eh f> | fs
Bate] :

TT 1351 - 6/a7

     

ORIGINAL

 

 
 

 

CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

DEPARTMENT OF CRIMINAL RECORDS

; 1315 LOCUST 308 W KANSAS, SUITE 127
KANSAS CITY, MISSOURI 64106 INDEPENDENCE, MISSOURI 64050
(816) 881-4350 (816) 881-4500

VERNA PROCTOR

JEFFREY A. EISEINBEIS
Director of Criminal Records

Court Administe-ator

To: Renee Dunn

Date: Januar-y 282016

Notice of Inability to Process

We received the following documents(s) and/or request(s) for processing:
Adrian Dunn Sir 16CRO1000390-01 Copy Request JB

We are retumireg your document(s)/request(s) without processing due to the following reason(s):

[_JNo case number provided; [ Incorrect case number provided
[_JUnable to read request (i.e. handwriting, illegible print, etc.); []Unable to interpret request

[|The Departnaent of Criminal Records performed a cursory database search for criminal cases
referenced in your document/request; the search produced no results. While we can confirm the database
search producedd no results, we neither confirm nor deny a record may indeed exist.

[ JYou requested a background check, which we do not perform. The Missouri State Highway Patrol

performs these types of checks; please visit their website, www.mshp.dps.mo.gov. for more information,

 

[_ Transcript requests should be directed to the court reporter in the Division where the case was heard.

Please direct your correspondence as follows: Attn: Court Reporter, Division ;
(-] 415 E. 12" Street, Kansas City, MO 64106

{_] 308 W. Kansas, Independence, MO 64050
[JOther No hearings were located on the date provided May 9", 2001 for Adrian Dunn 16CR01000390-
01.

Note: Court case information may also be obtained by accessing www.courts.mo.gov/cusenel,

Case 4:09-cr-00188-BCW Document 981 Filed 04/27/20 Page 8 of 10
FEDERAL PUBLIC DEFENDER
WESTERN DISTRICT OF MISSOURI
1000 WALNUT
SUITE 600
KANSAS CITY, MISSOURI 64106

(816) 471-8282
(FAX): (816) 471-8008
http://mow.fd.org

LAINE CARDARELLA
FEDERAL PUBLIC DEFENDER

September 4, 2019

Adrian Dunn, 21571-045
FI Manchester

PO Box 4000
Mlanchester, KY 40962

Dear Mr. Dunn:

[am in receipt of your letter asking for help because you don’t think your
sentence was rightly enhanced based on a prior conviction. I’m sorry it has taken
me so long to-respond. I’m not sure why you don’t think you have a prior
conviction. You sent me the Judgment from Jackson County case number 01-
390. It shows that you were convicted of the class C felony of possession of a
controlled substance, and that you received a 3 year suspended sentence. That’s a
conviction which, at the time, qualified you for the enhanced punishment.

Today, that conviction would not qualify to enhance your
punishment. However, the law that changed the definition of those qualifying prior
convictions was not retroactive. in other words, you cannot use the new law to try

to argue that you don’t qualify for the enhanced punishment.

I'm sorry but I don’t see any way to help you. Even if your prior conviction
dicin’t qualify, I don’t thinks cowid file anything on your behalf. I imagine you
would have to find some sort of habeas action to pursue.

Sincerely,

/s/ Latwe Cardarella

Laine Cardarella
Federal Public Defender

LTC:bkb

Case 4:09-cr-00188-BCW Document 981 Filed 04/27/20 Page 9 of 10
te Wham Aba Atte
. (/ @rtarhe? he Kins tha
- re “cag, Chua Fete Ct, ae re
Uf Oo WK. Cb been x Lin, Me. I deol
Law ¢ Gre ofot Chefledptatd, 7Us. pha
Aae a thhne,) a
AL easel Cb a. Ca the oreigp fF Geng Lil
Ath AN, Lae wer be (xis wd
a Atty Te Comer home tH fed micas
i Oem Cars ban AM, Lo4t
| ee a Ge Eee Naecle! Per her
Home Te K ya Are bok at A bw
Me ak out, by Regie elk 4A, jo, :
| | Coutl Cometieme, Te ph tert Der! Chto
- rr Atifitnrtsd Conk (Lasttonnl that te © Ay h/
| Aah Wf Coteheg theo prin) ANA. Fit hen
bl teh pe Chr a tng 0 basil Chott
As phew Crit 2 Rhewdt Prtws luo
| Ak te He Cane Ave) ptr wtb 7 find
nity AWs. BY¥GA dia! AN. a) a
L ee Hts hei Of) ba 4 AAb ahs Conch Ar eyoetp
: he writes, ably Teo Come Aome and

 

: | ga toes fog.

J ts eke gy ae
Pu! hy ( CAMA ocese, LJ

Case 4:09-cr-00188-BCW Document 981 Filed 04/27/20 Page 10 of 10
